The opinion of the court was delivered, January 3d 1870, by
Thompson, C. J. —
The plaintiff in error has no reason to complain on account of the matters contained in his 1st and 2d assignments of error. The learned judge went as far with the plaintiff below on the points submitted by his counsel as to what constituted a town lot seated and so to be regarded, and not liable to be sold for taxes as the law, at the utmost stretch, would allow, and, in my judgment, a good deal further; this is not now before us, however, and he recovered, subject to pay the assessed value of improvements to the defendant; and the instructions sanctioning' this constitute the 3d and 4th assignments of error.
This was right by positive law, on either of the grounds on which he claimed to recover. If on a redemption by the plaintiff within two years after coming of age, the lot having been sold in his minority, the 4th section of the Act of 1815 gives the defendant the value of improvements made. And if the recovery was to be upon the ground that the lot was seated when assessed with the taxes for which it was sold, the defendant was entitled to the value *210of improvements by the Act of the 12th of April 1842, unless they were made with a knowledge that the lot was seated. There was no pretence of this. All the facts and proof about the lot would lehd to an opposite conclusion.
The 5th assignment may be dismissed with the remark, that the ■judge was not requested to charge as therein claimed that he ought to have charged, viz.: that the lot was seated and not subject to a sale for taxes. Whether it was or not, was for the jury to say, and he would have committed an error if he had so charged. He was not bound so to charge, not being requested to do so.
Judgment affirmed.